Citation Nr: 0410631	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of accrued Department of Veterans Affairs 
dependency and indemnity compensation benefits in excess of 
$1,530.36.  


REPRESENTATION

Appellant represented by:	D.H.H.A. 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1944 to January 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision of the Nashville, Tennessee, 
Regional Office (RO) which authorized payment of accrued 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits in the amount of $1,530.36 based upon 
the appellant's payment of a portion of the veteran's widow's 
funeral expenses.  In September 2002, the appellant submitted a 
notice of disagreement.  The appellant is represented in the 
instant appeal by D.H.H.A.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The appellant has submitted a timely notice of disagreement with 
the RO's decision authorizing payment of accrued VA DIC benefits 
in the amount of $1,530.36.  The RO has not issued either a 
statement of the case (SOC) or a supplement statement of the case 
(SSOC) to the appellant which addresses that issue.  The United 
States Court of Appeals for Veterans Claims (Court) has directed 
that where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The statutes and regulations governing the adjudication of claims 
for VA direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his claim.  
The VA shall make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
appellant was apparently not provided with a VCAA notice which 
informed him of the evidence needed to support his claim; what 
actions he needed to undertake; and how the VA would assist him in 
developing his claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of the 
VCAA to appellants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then issue a SOC to the appellant and his 
representative which addresses the issue of the appellant's 
entitlement to payment of accrued VA DIC benefits in excess of 
$1,530.36.  The appellant and his accredited representative should 
be given the opportunity to respond to the SOC.  

The appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
The appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.   See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



